DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/29/20 are acknowledged. Claims 1, 17, 22, 24, 27, 31, and 43-45 have been amended. Claims 2-16, 18-21, 25, 28, 30, and 32 have been canceled. Claims 1, 17, 22-24, 26, 27, 29, 31, and 33-47 are pending and under examination.  
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 33, 34 and 46 add the limitation wherein said ankyrin repeat domain binds human HGF in PBS with a dissociation constant (KD) below 10-7M.
2, even more preferably at least 103, or most preferably at least 104 times lower than the corresponding dissociation constant for MBP.
A recombinant protein comprising an ankyrin repeat domain, wherein said ankyrin repeat domain binds HGF, and wherein said ankyrin repeat domain binds human HGF in PBS with a dissociation constant (KD) below 10-7M does not meet the written description provision of 35 U.S.C. 112(a). The specification limitation “wherein said ankyrin repeat domain binds human HGF in PBS with a dissociation constant (KD) below 10-7M” imparts a specific function on the recombinant protein. That is, the recombinant protein must bind HGF and this binding must be at a dissociation constant (KD) below 10-7M. The specification discloses exemplary recombinant protein that bind to HGF in table 1 having the required dissociation constant. However, it should be noted that the specification does not disclose the specific components of the recombinant proteins, such that it is readily apparent which specific ankyrin repeat domains and ankyrin repeat modules make up each protein. Furthermore, although the specification discloses recombinant proteins that bind to HGF and provides their dissociation constants, the claims encompass far more than the recombinant proteins in table 1. The claims broadly encompass recombinant proteins comprising an ankyrin repeat domain, wherein the ankyrin repeat domain comprises an ankyrin repeat module selected from the group consisting of SEQ ID NO: 18-20 and sequences in which up to 3 amino acids in SEQ ID NOs: 18-20 are exchanged for another amino acid, ankyrin repeat domains comprising an amino acid sequence with at least 92$ amino acid sequence identity with any one of the ankyrin repeat domains of SEQ ID NOs: 37, 43, 48, 50-52 and 60, and recombinant proteins comprising an amino acid sequence selected from SEQ ID NO: 18, SEQ ID NO: 19, and SEQ ID NO: 20, having a variety of optional amino acid 
The specification also does not disclose a sufficient number and variety of species. Given the enormous breadth of the claims, one of ordinary skill in the art would not deem the ankyrin repeat modules set forth in SEQID NO: 18-20 and the ankyrin repeat domains set forth in SEQ ID NOs: 37, 43, 48, 50-52 and 60 to be representative of the genus. The specification does not provide adequate guidance regarding the structure required for an ankyrin repeat domain comprising an ankyrin repeat module to bind to HGF, such that one of skill in the art would know which ankyrin repeat domains and ankyrin modules are encompassed by the claims and those that are excluded. Thus, the claims encompass an enormous number of binding proteins that have no correlation between their structure and function. Vas-Cath Inc. v. 
The broad genus of recombinant proteins does not meet the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
The state of the art regarding binding proteins with ankyrin repeat domains is discussed by Binz et al. (Nature Biotechnology, 2004; 22: 575-582). Binz et al. use a consensus design strategy to generate combinatorial libraries of ankyrin repeat (AR) proteins of varying repeat numbers with diversified binding surfaces (See page 575). Binz et al. teach the generation of combinatorial libraries of consensus designed AR proteins of varying sizes (that is, varying repeat numbers) with randomized potential interaction surfaces. Binz et al. teach the design of a binding protein that binds to MBP and MAPK (See pages 576-577). Binz et al. teach that the ribosome-phage display is used to identify AR proteins that bind with high specificity to a given protein (See page 576). Binz et al. teach that the consensus-designed AR proteins are stable scaffolds with large and modular potential interaction surfaces (See page 576). Binz et al. teach 15 (N2C) and 3.8x1023 (N3C) and the actual diversities was 1010 (See page 576). The instant application uses the same strategy to identify ankyrin repeat domains that bind to HGF. The diversity of these libraries, which involve variation at 6 of 33 positions in the repeat domains, illustrates the structural complexity of the instant genus and the enormous number of sequences that meet the structural definition of ankyrin repeat domain. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111: 2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological 
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of recombinant proteins that bind HGF with the require dissociation constant. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of recombinant proteins to Applicant. Even if a few structurally identifiable components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed recombinant protein such that one would be able to distinguish it from the recombinant proteins of the prior art. Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of conjugates as claimed.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of recombinant proteins defined by their function of binding a particular target with a specific dissociation constant that may not have the function recited in the claims. The recombinant proteins disclosed by the specification and the prior art are not predicative of the function of all recombinant proteins encompassed claims because their structures, physicochemical properties and modes of action differ action. Furthermore, these polypeptides do not share a substantial structural feature that would be predicative of a common function. With the exception of the ankyrin repeat domains set forth in SEQ ID NOs. 37, 43, 50-52 and 60 comprising the ankyrin repeat modules having the amino acid sequence set forth in SEQ ID NOs: 18-20, the specification does not completely describe the structure of any recombinant protein comprising an ankyrin repeat domain comprising an ankyrin repeat modules selected from the group consisting of SEQ ID NO: 18-20 and amino acid sequences in which up to 3 amino acids have been substituted in SEQ ID NOs: 18-20, recombinant protein with at least 92% sequence identity to SEQ ID NOs: 37, 43, 50-52 and 60, or recombinant protein comprising SEQ ID NOs: 18-20 with the optional substitutions recited in claim 31 that binds HGF with a dissociation constant of 10-7M. The specification does not describe which residues form the binding site, influence the binding formation indirectly, contact the binding site in the folded protein, or have a role in the overall stability and dynamics of the folded protein. Understanding the physical basis for HGF binding is critical to determining which sequences meet the functional requirements of the genus.  Based on the teaching of the instant specification and the prior art one of skill in the art would not conclude that Applicant was in possession of the claimed genus of binding proteins.
Therefore, only (i) a recombinant protein comprising at least one ankyrin repeat domain, wherein said ankyrin repeat domain binds to HGF, wherein said ankyrin repeat domain binds to human HGF, and wherein the ankyrin repeat domain comprises an amino acid selected from the group consisting of SEQ ID NOs. 37, 43, 50-52 and 60, but not the full breadth of the claims (encompassing recombinant proteins comprising an ankyrin repeat domain, wherein said ankyrin repeat domain binds HGF and comprises (i) ankyrin repeat modules having sequences in which up to 3 amino acids in SEQ ID NOs: 18-20 are exchanged by another amino acid and (ii) ankyrin repeat domains having 92% sequence identity to the amino acid sequences set forth in SEQ ID NOs: SEQ ID NOs. 37, 43, 50-52 and 60) meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The species disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is severable from its enablement provision. (See page 1115).
Applicant’s Arguments
Applicant argues that claim 1 defines the claimed recombinant protein by particular amino acid sequences and its function of binding to HGF. Applicant argues that one of skill in the art would know which three amino acid changes can be introduced in the sequence without altering the overall structure of the sequence and without eliminating the specific binding for HGF. Applicant argues that the core structure of the ankyrin repeat domains is sufficiently malleable to withstand considerable sequence variation. Applicant argues that the overall-structure function relationship of designed ankyrin repeat proteins was well known in the art. Applicant argues that Binz provides a detailed explanation of the location of the potential target interaction within the ankyrin repeat module sequence. Applicant argues that other prior art provides additional detailed information about the 3D-strcuture of designed ankyrin repeat domains, their molecular interaction with target proteins, and the location of potential interaction residues and framework . 
Response to Arguments 
Applicant’s arguments have been fully considered and they are persuasive in part. Specifically, the amendments and arguments are sufficient to overcome the rejection of claims 1, 17, 22-24, 26, 27, 29, 31, 35-45 and 47. However, the arguments are not sufficient to overcome the rejection of claims 33, 34 and 46, which require the additional function of binding to HGF in PBS with a dissociation constant below 10-7M. Independent claims 1, 22, and 31 encompass recombinant proteins having amino acid substitutions in the given SEQ ID NOs. Although the specification teaches that selected DARPins have the claimed dissociation constant values (See table 1), as noted in the rejection, it is not clear which of the DARPins listed in the table corresponds to the sequences recited in the claims. Thus, it is cannot be readily ascertained of the DARPins in table 1 are representative of the genus encompassed by the claims. Furthermore, there is no disclosure of a structure function correlation between the recombinant proteins and the binding affinity. While the prior art may provide guidance for one of skill in the art to screen for recombinant proteins that bind to HGF with the claims dissociation constant value and comprise ankyrin repeat domains having up to 3 amino acids changed in SEQ ID NOs: 18-20, or with at least 92% sequence identity to SEQ ID NOs: 37, 43, 50-52 and 60, this is not a disclosure of the recombinant protein itself. Thus, the specification fails to provide adequate description of the genus of binding proteins that bind to HGF and have the claimed dissociation constant value.
Claim Status
Claims 1, 17, 22-24, 26, 27, 29, 31, 35-45 and 47 are allowed.
Claims 33, 34 and 46 are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646